Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 18, 2017

                                     No. 04-17-00193-CR

                                   Michael Jerome BOYD,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR9887
                           Honorable Steve Hilbig, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
was filed on July 17, 2017.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk